PER CURIAM.
Pannell seeks review of a non-final order vacating a default (not a default judgment) entered by the trial court. The order of which Pannell seeks review is not an ap-pealable non-final order pursuant to Florida Rule of Appellate Procedure 9.130. E.g., Rodriguez v. Young America Corp., 717 So.2d 621 (Fla. 3d DCA 1998) (citing numerous cases). See also Philip J. Pado-vano, Florida Appellate Practice § 22.16, at 431-32 (2d ed.1997). Because Pannell candidly “concedes she cannot show a departure from the essential requirements of law under the certiorari standard,” we decline to treat the appeal as a petition for a writ of certiorari. The appeal is dismissed.
DISMISSED.
ALLEN, WOLF and WEBSTER, JJ., concur.